Name: Council Regulation (EEC) No 1416/82 of 18 May 1982 on the financing of the remaining expenditure on the establishment of a register of olive cultivation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 12 Official Journal of the European Communities 2 . 6 . 82 COUNCIL REGULATION (EEC) No 1416/82 of 18 May 1982 on the financing of the remaining expenditure on the establishment of a register of olive cultivation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , therefore , the percentages of the produc ­ tion aid to be allocated in future marketing years to the financing of the remaining expenditure should be determined, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 154/75 of 21 January 1975 on the establishment of a register of olive cultivation in the Member States producing olive oil (*), as last amended by Regulation (EEC) No 3453/80 (2 ), and in particular Article 3 (4) thereof, Having regard to the proposal from the Commis ­ sion , Whereas Regulation (EEC) No 154/75 provided that part of the production aid granted to olive ­ growers was to be allocated for a certain period to finance the work needed to establish the register of olive cultivation ; Whereas Article 3 (4) of the abovementioned Regu ­ lation provided that, should the amounts resulting from those deductions not cover the whole of the expenditure referred to above, further deductions could be made to cover the remaining expenditure ; Whereas the sums resulting from the deductions made hitherto are far from sufficient to cover the cost of establishing the register ; For the purposes of financing the remaining expenditure on the establishment of the register of olive cultivation, the authorities of the producing Member States responsible for payment of the aid provided for in Article 5 of Regulation No 136/ 66/EEC shall reduce the aid payments in question , at the time of payment : (a) in France and Italy , by 2 ¢ 5 % in respect of the marketing years 1982/83 to 1989/90 ; (b) in Greece , by 2 ¢ 5 % in respect of the marketing years 1984/85 to 1989/90 . Article 2 This Regulation shall enter into force on 1 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER 0) OJ No L 19,24. 1 . 1975 , p. 1 . ( 2 ) OJ No L 360, 31 . 12 . 1980, p . 15 .